                 Case 1:20-cv-04366-MKV Document 15 Filed 10/02/20 Page 1 of 2

                                              RUSSO & TONER LLP
                                                       ________________________________________________________                   USDC SDNY
                                                      ATTORNEYS AT LAW                                                            DOCUMENT
                                         33 Whitehall Street, New York, New York 10004                                            ELECTRONICALLY FILED
                                            Phone (212) 482-0001; Fax (212) 482-0002                                              DOC #:
                                                      www.russotoner.com                                                          DATE FILED: 10/2/2020


                                                                                                                                                          Partner
                                                                                                                                         Kevin G. Horbatiuk, Esq.
                                                                                                                                       khorbatiuk@russotoner.com
                                                                                                                                             (212) 482-0001 x134

                                                                                                  September 21, 2020

The Honorable Mary Kay Vyskocil
U.S. District Court - Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                    Re:           Stephen Feeley V. CIGNA, UNUM
                                  Index No.:          20-cv-4366
                                  Our File No.:       819.217

Honorable Judge Vyskocil,

        I represent the defendant, Life Insurance Company of North America incorrectly sued herein as
CIGNA, in the above-referenced action. Plaintiff’s Counsel and our office have agreed to a private
Mediation with NAM Mediation Services which is currently scheduled for November 12, 2020 at 9am with
Kenneth Grundstein, Esq. I am submitting this letter motion, with the consent of plaintiff’s counsel, to
request that the Initial Conference scheduled with the Court on October 22, 2020 be rescheduled until a date
after the Mediation. We have never requested this specific relief before.

         Thank you for your time and anticipated courtesies on this matter.

                                                                                Respectfully submitted,



                                                                                         /s/         Kevin Horbatiuk
                                                                                Kevin G. Horbatiuk, Esq.

Cc:      Pawar Law Group
         Vik Pawar
         Robert Blossner
         20 Vesey Street, Suite 1410
         New York, New York, 10007
________________________________________________________________________________________________________

         HARTFORD OFFICE               PENNSYLVANIA OFFICE                  NEW JERSEY OFFICE                     STAMFORD OFFICE             BUFFALO OFFICE
   100 PEARL STREET, 14TH FLOOR       ONE NESHAMINY INTERPLEX              10 FRANKLIN AVENUE                     ONE STAMFORD PLZ       12 FOUNTAIN PLAZA, STE 600
        HARTFORD, CT 06103                TREVOSE, PA 19053                   EDISON, NJ 08837                     263 TRESSER BLVD           BUFFALO, NY 14202
           (860) 986-7845                    (215) 874-6816                     (732) 738-5600                    STAMFORD, CT 06901             (716) 800-6389
                                                                                                                     (203) 883-0800
            Case 1:20-cv-04366-MKV Document 15 Filed 10/02/20 Page 2 of 2
RUSSO & TONER



This request is GRANTED. The IPTC shall take place on November 19, 2020 at 10:30 AM. Joint letter and
Proposed Case Management Plan due November 13, 2020.


                                                 October 2, 2020




                                                2
